John Snow and Richard Eagles the Complainants in this Cause being duly Sworne on the holy Evangelists of Almighty God Severally Maketh Oath That the Possitions and Facts Charged in their Bill of Complaint Fyled in this Cause are true so far as they relate to theire owne knowledge And that the[y] Believe them to be true so far as they relate to the Knowledge of any other Person.
Jno: Snow
Richd Eagles
Capt et Jurat 23d die Febii 1730 [1731] Coram me
Joseph Fox 40 Mag: in Cane.
Hen Hargrave Deputy Register in Cane.
Common Pleas.

 Joseph Fox was buried August 3, 1735 (St. Philip’s Register 1720-1758, p. 246).